Citation Nr: 0009171	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-31 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic disorder 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to service 
connection for post-traumatic stress disorder, chest pain, 
and a skin condition related to Agent Orange exposure.  The 
veteran's claims file was transferred subsequently to the RO 
in Oakland, California.  In an August 1995 statement, the 
veteran withdrew the issue of service connection for a skin 
condition due to Agent Orange exposure.  In a September 1999 
rating decision, service connection was granted for post-
traumatic stress disorder.  Thus, the only issue remaining on 
appeal is entitlement to service connection for a chronic 
disorder manifested by chest pain.


FINDING OF FACT

The claim for service connection for a chronic disorder 
manifested by chest pain is not supported by cognizable 
evidence showing that the disability was present in service, 
or is otherwise of service origin; competent evidence of a 
nexus between service and the veteran's current symptoms of 
chest pain has not been presented.


CONCLUSION OF LAW

The claim for service connection for a chronic disorder 
manifested by chest pain is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that at the 
enlistment examination in January 1966, the veteran reported 
a history of pain or pressure in his chest.  The examination, 
however, was negative for chest pain or a cardiac disorder at 
that time.  It was noted that a chest X-ray in January 1966 
was negative.  An electrocardiogram apparently was not done.  
The veteran's blood pressure while sitting was 130/64, and 
his pulse while sitting was 80.  The remaining service 
medical records show no complaints or treatment of chest pain 
or cardiac disorder during service.  The separation 
examination report dated in March 1970 notes that the 
veteran's lungs and chest were normal.  It was noted that a 
chest X-ray in March 1970 was normal.  Blood pressure while 
sitting was 126/74.  Pulse while sitting was 76.  An 
electrocardiogram was not done.

Private medical records show that since the 1980s the veteran 
has complained of chest pain.  Numerous test results, 
including echocardiograms, angiography, and treadmill testing 
were negative for coronary artery disease.  A chest X-ray in 
September 1982 showed normal heart size but a prominent left 
ventricle.  However, a later chest X-ray in October 1995 was 
negative.  Diagnoses included atypical chest pain, considered 
to be stress-related.  There were some contradictory medical 
opinions as to whether the veteran had coronary artery spasm.  
A January 1984 treatment record notes the doctor's opinion 
that it was strongly doubted that the veteran's chest pain 
was of cardiac origin.  A private treatment record dated in 
May 1985 notes that the veteran almost certainly did not have 
atherosclerotic, vascular disease, and probably did not have 
any form of coronary artery disease, including coronary 
spasm.  A private medical record dated in February 1986 notes 
the impression that reversible coronary artery spasm was the 
most likely cause of the chest pain.  A private treadmill 
exercise test in September 1995 showed no angina and no 
ischemia.  A private physician's statement dated in January 
1996 notes that the veteran had no proven ischemic heart 
disease.

VA outpatient treatment records also show that the veteran 
has complained of chest pain on numerous occasions.  A VA 
treatment record dated in August 1993 shows that the veteran 
had atypical chest pain with possible psychological basis.  A 
VA medical record dated in February 1994 notes that the 
veteran had atypical chest pain which was not cardiac in 
nature.  A record from the VA Cardiac Rehabilitation unit 
dated in March 1994 notes that recent medical testing 
provided no disease-related explanations for the veteran's 
incapacitating chest pain.  A VA treatment record dated in 
May 1994 shows that the veteran had functional cardiac 
symptoms brought on by hyperventilation syndrome.  A VA 
medical record dated in July 1994 indicates that the 
veteran's chest pain was not a cardiac disorder.  A physical 
examination during a VA hospitalization in January 1995 
showed that the veteran's heart had regular rate and rhythm.  
There were no murmurs, rubs, gallops, heaves or bruits.  
Jugulovenous pressure was flat.  Testing ruled out a 
myocardial infarction.  A VA outpatient treatment record 
dated in February 1996 shows a diagnosis of chest pain 
possibly functional.  Another record dated in July 1996 notes 
that the physician doubted coronary disease.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may be granted for cardiovascular disease, 
including hypertension, when it is manifested to a degree of 
10 percent disabling within one year following a veteran's 
release from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to 
every claim is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability (a 
medical diagnosis), an incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Following a review of the record, the Board finds that 
service connection for chronic disorder manifested by chest 
pain is not warranted.  As noted above, other than the 
veteran's reported history of pain or pressure in his chest, 
noted at the enlistment examination in January 1966, the 
service medical records are negative for complaints of or a 
diagnosis of chest pain or a cardiac disorder.  Accordingly, 
the evidence does not show an incurrence or aggravation of a 
cardiac disorder in service.  In addition, the evidence shows 
that the veteran did not complain of chest pain until the 
1980s and the evidence does not show that a cardiac disorder 
manifested to a compensable degree within one year of 
separation from service.  Moreover, there is no medical 
evidence of a nexus between any disease incurred in service 
and a current disorder manifested by chest pain.  
Accordingly, there is no evidence of a well-grounded claim 
for service connection for a chronic disorder manifested by 
chest pain.

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  With the exception of a February 1986 
private treatment record which provided a speculative opinion 
that reversible coronary artery spasm was most likely the 
cause of the veteran's chest pain, the preponderance of the 
medical evidence of record shows that the veteran's chest 
pain is not of cardiac origin, rather it is stress related, 
and an underlying disease has not been diagnosed.  
Accordingly, even if the veteran's claim was well grounded, 
chest pain does not constitute a disability for which service 
connection may be granted.


ORDER

Service connection for a chronic disorder manifested by chest 
pain is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

